DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/15/2021. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey Olofson on February 8, 2021.

3.	The application has been amended as follows:

	Claim 1 line 17, Claim 12 line 22, and Claim 21 line 19:
Change “a substituted or unsubstituted aromatic group of the type –CH2-Ar, or”
To -- a substituted or unsubstituted aromatic group of –CH2-Ar, or--

Claim 1 line 18, Claim 12 line 23:
Change “a heteroatom linked aromatic group of the type –X-Ar, where X is S or O, and”

To -- a heteroatom linked aromatic group of –X-Ar, where X is S or O, and--

Claim 16 line 23:
Change “a substituted or unsubstituted aromatic group of the type –CH2-Ar;”

To --- a substituted or unsubstituted aromatic group of –CH2-Ar;--

Claim 16 line 24:

Change “or a heteroatom linked aromatic group of the type –X-Ar, where X”
To -- or a heteroatom linked aromatic group of–X-Ar, where X--


Claim 21 line 20:
Change “a heteroatom linked aromatic group of the type –X-Ar, where X is S or O,”
To -- a heteroatom linked aromatic group of –X-Ar, where X is S or O,--

Allowable Subject Matter
4. 	Claims 1, 2, 5 – 22 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference:  Pokorny et al. (US PG Pub 2006/0147702 A1 as listed on the IDS dated 10/2/2019). 





Summary of Claim 1:
A curable, coatable composition comprising: 

surface-treated inorganic nanoparticles with a high refractive index, wherein the 5surface-treated inorganic nanoparticles have been treated with a surface treatment agent comprising a silane surface treatment agent; 

and a curable reaction mixture, wherein the curable reaction mixture comprises: 

a first (meth)acrylate monomer comprising a high refractive index (meth)acrylate monomer with a refractive index of 1.6 or higher;  10

a second (meth)acrylate monomer comprising a lower refractive index (meth)acrylate monomer with a refractive index of less than 1.6; 

and at least one initiator,

wherein the first (meth)acrylate monomer comprises a compound of Formula I:


    PNG
    media_image1.png
    78
    191
    media_image1.png
    Greyscale

Formula I

wherein at least one R1 comprises an aromatic substituent; t is an integer from 1 to 4; and R2 is hydrogen or methyl, and wherein R1 comprises: a substituted or unsubstituted aromatic group of -CH2-Ar; or a heteroatom linked aromatic group of -X-Ar, where X is S or 0, and each Ar is independently a substituted or unsubstituted phenyl group, a fused aromatic group, or 2 or more alkyl group-linked phenyl or substituted phenyl groups.



Pokorny et al. teach a coating compositions comprising functionalized nanoparticles, at least one acrylate monomer and an initiator (claims 1, 12 and 16 and Table 2), wherein the nanoparticles are treated with silane ([0019], Example 2), wherein the nanoparticles have a high refractive index [0016], 
	However, Pokorny et al. do not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, the first (meth) acrylate monomer comprising the claimed compound of Formula I. Pokorny et al. are further silent on the surface treated nanoparticles with a high refractive index of at least 2.0. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763